IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 ESTATE OF MARIAN TOTH, DECEASED                : No. 278 MAL 2022
                                                :
                                                :
 PETITION OF: T.T., A MINOR AND                 : Petition for Allowance of Appeal
 EUGENE TOTH                                    : from the Order of the Superior Court


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal,

the Application to File Supplemental Brief, and the Application for Leave to Intervene are

DENIED.